                          Case 1:19-cr-00821-KMW Document 174 Filed 09/21/21 Page 1 of 1
                            Case 1:19-cr-00821-KMW Document 173 Filed 09/20/21 Page 1 of 1

                                                     LAW OFFICES OF
                        DANIEL A. MCGUINNESS, PC
                             260 MAD ISON AVE, 17m FLOOR, NEW YO R~k' :::t\.:=::T   ::1:::n1:=
                                                                               V:::1n       1t...:::::=:=:=:=:=::::;-,
                    TEL: (212) 679-1990 · FAX: (888)-679-0585 · EMAIL: D ~ ~ m G .COM
                                                                                          DOCUMENT
                                                                                          ELECTRONICALLY FILED
                  September 20, 2021
                                                                                          DOC#:-------:--
                  VIAECF                                                                  DATE FILED:   er /
                                                                                                      ?. , ( 3 t

                  The Honorable Kimba M. Wood
                  Daniel Patrick Moynihan
                  United States Courthouse
                  500 Pearl Street                                                            MEMO ENDORSED
                  New York, NY 10007·1312


                  Re:     United States of America v. Alexander Dejesus. 19 Cr. 821 (KMW)

                  Dear Judge Wood,

                         I am assigned counsel for Mr. Dejesus in the above-captioned matter. I write
                  to request a 90-day adjournment of Mr. Dejesus's sentencing. At Mr. Dejesus's
                  change of plea hearing before a Magistrate Judge , a control date for sentencing was
                  set for September 24, 2021. The Final PSR for Mr. Dejesus was transmitted last
                  week on Setempber 17, 2021. Related to sentencing, I am still awaiting the return of
                  requested records for Mr. Dejesus. This is the first request for an adjournment of
                  sentencing. The Government consents to this request.

                          I thank the Court for your consideration of this request.

       ~C\-K,nUrt' 1) ~o ✓✓ -\,.(_ol ~                               Very truly yours ,
    D.t et- ""'"'\-:)tA , \., , a o ~ , , a...r , \ ·. oo a .IV\ •
µ..Q ~ &l,. C\\/) S\...l ':)Y'.A. i ~ ~l ~ j '> c).. \..lA. b_j
'"D,l et.- Y\A. r)(.A a . 6 ov vt •H',,.e "-f"
 'Sv\,"   M, I°':> s W"t\. i s ol w b_j ""D-' C£ ,,,d·><,-1 q.
                                                                     E:.ZS::ess
                  Cc: All Counsel (via ECF)



                                                                               SO ORDERED:      N.Y., N.Y.     1/::io/~ I
                                                                                I ~ ~- ~
                                                                                    KIMBA M. WOOD
                                                                                        U.S.D.J.
